UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6381



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


STEVE RUDOLPH GELIS,     a/k/a Steve Randolph
Gellis,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, District Judge.
(CR-88-56-F)


Submitted:   February 12, 1998         Decided:     February 26, 1998


Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Steve Rudolph Gelis, Appellant Pro Se. Bruce Charles Johnson,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying his "All

Writs Act 28 U.S.C. § 1651, Motion in de Novo Pursuant to New Law

and Evidence." We have reviewed the record and the district court's

opinion and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. United States v. Gelis, No. CR-88-
56-F (E.D.N.C. Jan. 2, 1997). We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the
decisional process.




                                                          AFFIRMED




                                2